Order entered October 5, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01193-CV

                      IN RE ALVIN STEVEN BROWN, SR., Relator

               Original Proceeding from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F-0900704-J

                                          ORDER
               Before Chief Justice Wright, Justice Bridges and Justice Stoddart

       Based on the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE